OFFICE    OF THE   ATTORNEY    GENERAL   OF TEXAS

                            AUSTIN




Bon. Gab. W. 00x
Stat8 Health Offioer
Austin, Texee
Deer Sir:
Iron.Gee. Y. Cox, page 2

     ply placing a yellow flag or oard not leea
     than eight inohea wide and twelve inohea long
     with the word8 'Contagloua Diaeaaa'; and the
     quarantine regulations printed thereon, In a
     oonsplawua place on said house.
            "(3) Hould the plaoing, aa above,
                                           a white
     oard with following printed thereon meet re-
    quirements?  ~Cpuarentine. Contagloua Dlaeaee.
    These pramiaas are hereby plaoed under ~uaran-
    tine in aocordanoe with and NbJeot to the
    provision of the Sar~iWr Uodm af the Stab
     Of tmr.   Penalty pmvldod  br law. By or&or
    or OouJltyHoal8h Ofrlur.'   Ir wJl8 do.8 not
    reet roqufromuitr .pluoa gin full lnferutlon.




        “(8) Do.8 th18 l               to8iIl@O~hOlHO@MF-
     anti&o,Or doe8 it 8&Q
                         B F7
                            U       On4     V&U,   *8 8hO bIV
     8tatO8, thB l%dBd08.~'              @Olld.w    iUR   8UOh
     QuarantlJlo   ror cl&o hot   lntrreri      OS PubllI
    Health, eta.? IT it applhr to tha lnBlri4UU
    hotim quarantlno, dQe8 it man mob to apply
     In all owe8      or adlJ wlmxw mob he1p
     lek eQb yid4    qua~aatined? Ii it~appl
                                          "I: 08
                                               b* 80
     iadlrldtulhmmo, k&8ahOve, 18 1% obll~a80
     on part of Health orrloorto report,all 8~x
     quarauflne8to the OounW &&err or f&her men-
                                                         ii




Hon. Gao. W. COI, page 3

    bar of the Conunissloners*Court, and ask that
    ssah offialal see thst above oonditlonrrare
    met, ff~xllyoared for 8s above? And If suoh
    la neaning is ths quarantine aifeoted (ralid-
    lty I mean) it county authoritie8 do not go
    see what is needed?

        "Please let   me have your ruling on the Ar-
    tloles, and (6)   your definition a8 to power8
    of looal health   offlcsra in the enforcement of
    Quarantine law6   for the proteotlon and haalbh
    of the peo~le.~
        Artialo 788, verno~i~8IlaaotataaOciminal etat-
u8e8, read0 a0 follow8t

       luho*rar 8ba3.l riolate any roVl8lon es the
   Saknituyaodo o? thio Sta80, ottor than thoor
   relatiI&to vital ltat~otioo 8haU be fixm4
   not1.esrthantal nor omotiin            en0 thowul4
    dolluo.'
         AxMale   V8la,id.,   provl~orr

        *Thatany perun,    yiio   ror hiaouf or u an




   death ooourrod Or the b&y wai fouud, wl8hopitr
   thr authoriB of a buriG-l.or maov8Z pormlt  ,180
   lued by the looal roeio4rwr of the di8triot in
   whloh8ho death ooourru(. or la whlohthe boQ
   Wa8 foua6~or (by) ohall rd'U8* or fail to rus-
    nlsh aorroatlfanyintorobatioa  in hia pOO8*88iOn
    or ohall furnlohfa%rr iaiomtion affocvbfag    W
    oca8ifioato or raoord, requlrrd by thio ,Aotl or
    (0) rrbailUlllfllUy altar.,otherulfo thag $8
    provldml by Seotlsn 3.8 of .thtr Aa8 , or UW.l
    raloi?y uy 6ertltioa8e of' birbh or do&h    or
    any rsoordlotabl$ihodby 6hi.8 Aott or (a! be-
    rewired by this Aot to fill oat a oertfiioak
    of birth or death and file the manm with the
Eon. Geo. w. co*, page 4

    local regiatrer,or deliverIt, upon requeat,
    to any person charged with the duty of filing
    the same, shall fall, neglect, or refuse to
    perform imoh duty In the mmner rewired by
    thl8 Act; or (e) being a looel rsglatrer, dep-
    uty registrar, or SUbr8glatrfC, shall fail,
    negleot, or refuuseto perform his duty a8 re-
    quired by this Aot and by the lnetruotlono,
    and dlreotion of the etate registrar thereunder,
    shall be deemed guilty of a misdemeanor au6 up-
    on oonvlotion thereof ohall for the tlrst oi-
    tone.be fined not leoo than .fivr dolluo (#a.)
    aor merethan fifty Uolloro (#SO.),and ior
    uoh 8ubsoquonboffeaoo~4% ho0 l&an ton dol-
    1=8      ( 10.) no9    mom   thM   On.   hundred dOiiU8
    (#lOO.t, or be lmprl80~Odin the 00~                   Jail
    not aor0 than 81x&y &aye, OT bi                       oh urd




            Seatloo88 oi &Mole         $ of the Texao:@on8titutl~
proYidoor

            -0   QOWST   Of 8Upnu        laW0   in thi0    8tBw
     rhall                  lx obo Rby
                 b er xemo l8o            Ia~lUaturo.a
                                     t th y
            Pueo   fPrloprrrdonooa?mont8 upon Whir leotlon
a0 r0im8 in vol. 9,
                  p* 800:
        "powerto ou8gend the oporatlono? a law my
     not be oxrrol8wlotoegt by the Logl8lature.A+
     oordingly,iti18 held that the Le&giolotmeMy
     not oonrerauthorityto nupoad a guioral law
     of the state upon l.Bunlalpo2ityor the Mten
     of & polittaal 8tib~lri8ion~.a
      SAN ANTOPiIOand A.P. RY. CO. VS. LESTER,89 S.W.
       758;
Hon. ceo. w. ax,       page 6

     EmgIyyu.E         & CANDYco. V8. CITY CP DALLAs,
                      i
     BAiZiI
          is: COW,        I.98S.W. 1-U;
     BURTOX vs. DUPRlZ;,46 S.W. 373;
     EX 2ARTZ~lTCfi&LL,177 3.W. 953.
         Sn reljlyto your seoond Inquiry, it 18 our opin-
ion that Ssation28 of Artials1 OS the Conatitutioa   of
Taxaa would not have any appliaatlon to oomplmin$#, pros-
eautlone,aad aonviatlonar0r violationaof any p~otision
of the SanitaryCode ot Tera~ (Art. 4477, R.C.S.$1926)
under Artiola 788, Vemma~8 Annotated Oirir Sta4utu.
        Rule 9 of the ~Banle Cob emote6 by Artielo
U79, B&l8od Glril statutu,  l@ES, ru40 a8 f OllOw8t


                                                                         .




                                         '.
       Wi4h rupeot 40 ywr 4hSr4 Wsbion Rule 9 ef
*r SMlt~   0060 43s&rtio1*u99,~Rqiml OiT,fl Sta4u4er,
198l5,
     prod&o8 4hq  the horzro$uara+n~ for ~ooatui-
ow   dLuuo     bo   .plara+d    wlok   a   Wlow   i&w   or   end   not
loor tIma    al&t    inohw wide ml 4w@lw.~+rh.m+Ot# vlth
thaworda*ooa4aglo~dlsoaro~             and‘$ho,
                                              qturaainor
latloam priMed thsroonia .aootipiO~@~apUOO'oilaa Y-d
house.' A Whi.40oax-4. wwl4 bo+an ox&m& rlola4loaof
'thepldn and tU¶Umbi#~UoW1=&U'%. 0r 4ho rulo~alah
un8 r0r a yellowrag OF oa+ ,'Tha     woru a4buo SW-
iur are herebyplaoeduador quarantiao .Ja aoaorttano~
with aa& subj.0440 the groviaioasot 4ha~&ni4m'F Ood.
of the atate of Terar. PonaltJ prorl4~4by law. Ry Omlder
or oountyhealthorrioer*-'iwe  sa4lrtadwY with the OX-
0aption or the raot thatthey do not ,lnest
                                         the rwuimsnt
Hon.    GSO.     W.   COX,     pag. 6

of the statute that *the quarantine riv@atloae*                                   be            .
"printed thereonW. :

         This depsrtamnt la not in a position to advlee
you explicitly as tcwhat the Wquaraatlne regulatloaa"
should be. Rule S of the sanitary Codr sets forth the
*ruler to quaraatlas aad d161nfeotlonwsad these rulea,
which dlrtiaguiah between wab601utaRsad %odIfIed~
quaraatiw. should be r0ii0md   fn ararting Wmrsatlae
iegulatloai* to be printed on the quarantine ?lag or
placard.

                mhuor
                "Rulu         to
   Thr         r0u0mkg         rules         or iertrua4son           far 4ho mg-
   ulation            of qu.w.tin*, S8olafionat& dl&Uu-
   tioo  k!           th elwral  0~t6gl.ucdl~~~,     horoin-                                *
   b&or.    a.64lon.4,                 6r.     t.     bo ob..m.&       by all
   boera. Of hulth,  hul4b oifioclrs, ~8k+M,
    .~hool.~rinfrad.ntr~dt~~.~,         .@etb.rr.
    Iu. b06ith 6~4hor14106or 0bw64;~,  ottleg, at14
    towns        la    4hfr    State         we      h.rob~4iroot.d        6.d   ti-
       th0ri.d t. o.t.blI8h 1oo.l ~orr6.4I.6,hol&-in
    doturtion,maI6taI6trolatfon664 lpaotioe dir-
       hr004i~           OS   horolnaf4w               pr07iau     r4, at au,
    rush hfoo4ed &wrlOa.,                           whi01.8      or prOmi
    whloh tie            f6r0o44        ezwo            .u.p04.4 of boi6# in-




       the bulldlry            or oonr~~or             uoopt br 0fri04m                or
       attutdant8au4horfwl                        br the hoaltb authe?ltlu,
       ml the flaoingnil(Ipl6zd6it noou6ar~ t0 l?Or OO
       thlr prddbltton 6~00~& the m6tIng of 8 w6r6-
       in6 plaoarb6464fr4~*00ntagi0u66160a609 La a
       aon.pI6uow pla0e or plaaa6on 'theout6& of
       the buildingor oontqano~~ thM, the pbIbI-
       tloa of the pas6iagout of rap objeot or matbri~
       rron the qu.mmtI6d hou60 or 0onreyanooI  fourth,
       provisionror oonwylag the 66oe666rie6or llf.
       uwl~,oarefulrestrlotlan6to thoaa in Qu6r66-
       tine..I'~
Hon.   Gee.   Vi. Cox,   page 7


            *(b) KodlrIe.4suarantine tnaluude.prohlbi-
       tlon of entrance and exit, end in 6baolute
       quarantine except aEalnet out.@   mmbern  of
       the taaAly authorfted by the health authorltlea
       to pass lo and out under oertain~deflnlte ro-
       strlotion.; the placing of a plaoard a. berorei
       lsolatlon of patient and attendant; prohibition
       Or the OUrfill  Out Or aIlyobjeot OF material
       unless the same shall have been thoroughly di6-
       Infedted.




       room w   wita of r6w8, 40 whfeh aono ~buc‘m4bar-
       iudoffhar8    4ratba&utr~~bm.~8,,
       bu4 alloulag 4he 8ttoMaa48 I4e pu  ~4nWM 4W
       rm   lft6r~dI616fw8io6 of per6oa,..&6o4+lok
       olmngo ef 01.t&in(;.a.&.&lg.6   .bov~m8ion-
       648 th. prohibltlon oi ~6.1~  6.r obj&   O# mu
       tadal 0118or the ale& rem ut&il,it h66 bean
       4Idnreete4; proteo4Ion or the doonmy a6 before.
              w(o)   spesl8l   li&atlon   inolu406,   ilrat,
       prohlbI4Ion of patlen8 from attadlng 6W            pl.8.
Eon. Gee. W. Cox, page 8

     or publlo assemblage; seoond, the providing
     of separate eating uteaail. ror the patlent~
     third, prohlbItlo~ OS slee~lng with othera,
     or ualng the same towel6 or napkin&
         "(I) By complete ai6inreotion I. meant dls-
     lnreatlon during Illness, under aireotion 0r
     attending physlalaa, of patient's body, or all
     exaretions   or 4lroharge. of patient and oi all
     aHdOle     Or a1othI.g aml Uton6116.~6od by
     tie.4 an4 after rooowry, doWi or raw war-
     th6 a~6iDtootfonof w6u6, w6b0xk,      fym&6,
     b0aaing,   0~.




of~thoid4    are b6av64trar tibw600 tci.o*';o#w~
the btIIldft&g
            er doavo@~o* a6 till a6 all.o-r.-~0yrWu
by 4ho ~ho6ltl~6~thori~o6,.~whlli
                               .srrbbIfl,,,gUi
                                           Ib) a~.B@&
s ddin0r *lobiii0a qwrathtti~*~
                              iunwi &     bl;&.,
                                              &s&':.i,
                                                     '_
"Ab6olu$oQi6r66MJN* irr~Ohat~eqkra~~::;~~~~:f~
14   4~lgu~~~~'~.~~hcikOb;',~4horI4i..~~~~~~~:~~
icy to QlUmI. o.8 ou4 i3f~4ho.hgwou.doz oo?wrig.fl-
pt~s~os4rIo410na wph%~4ko~~o~         the. h&al4ip+r-
      .
                                                     ,~
        Ia answer 40 -   quo.4l.n o‘wo In4orpr.4it
you am adWe& tbet4ho huloh au4horW.l ~~oH&h-
I.6 ti "Abaolut. qu.r..tl.." ~&.y~~~hlb$f’UT:Pruba?r    ‘of
the r0dxy   rrom’on4mnoo $0 a'oxlb from 480 ImUdLbing    ibr
00nwyon00, uhoru8~ If a ~~IfIod quupn41aor 16 oq4.b.
118h.4 0at.l. ienib.rkoiYho idly       mu.0   be   auth&rod    _
by the healtheUthOd$iqU t6 pass ~lnukd out,umla oar-
tan 40rIn1t. rearfotIon..      m o~~~lnrtanoo tho hoal4b
authorities @St 4.01~*     th. qu.rantIao either ~1Cb6olutO~
or ~oaIiIe4~~

         Article4460,,Rori6ddirI1 Statute*,l!HS, pr6-
riderI
Hon. Geo. W. Cox, page 9

          Whenever the oomulsslonere oourt of any
     oounty has reason to believe that they are
     thraatened Et sny point within or without the
     oounty limits with the lntroduotlon or dimes+
     ination of a dangerous, oonta(rioueor inieoti-
     ous disease that oan and should be guarded
     against by qmrantiae they may direot their
     oounty health officer to deolare and maintain
     safd quarantine againfitany and all such danger-
     ous diseases; to establish, maintain and 8~~4
     a ta tio na o r o a m l r 0r tho8e.h&1& in qlaar8ntin0;
     80 pr0rl.l.heap3:     W8     tanta a'-pMt howM      for
     8hoM 818k or Oontiagbu8 an& lnr8othl8           dl8Mu;
     ftJruralah         rl61oJlr,aed10lzle   aooalloaor',
     thillgr         u%erJ lea a ntla
               abao p""                 fur lOh8 eomforb   of
     8h8 WON .mb    tb8   0~~880~~      or   th8   8i0k:   i ,~
                      iolan ahall k8.p an 1tris8u .u-
     ikIt:!               lxpan~r ~Aaeurrod  by lroaa&
Hon. Gee. B'.Cox, page 10

whether or not the oounty quaronti~e in respeot to a
single realdenoe or many be established, and the expense
oormected therewith be aseumed. The +srantlne in at
county expenee only when the oomlssloners* oaurt aots
oMlo1ally 13 reepeot to It.8establlahment.
      KISG COWl!Y VS. UIlWXLL,          71 S.W. 810
         In tbia case plalntlif, a ranoher and hle men,
were plaoed under a strlot quarantine by the duly author-
ltsd and aonstltuted authority or King
threu&  tha Oopnty 0OS&8~10~~8' OOurt   Or
by an orda       duly uhered   or     r8OOl-din tha Bluutu   of tilt.
OWIh 8iW8r 8’
            OOUX%
                Or %b g o OUUtJq o lr r W$ wII#
                                             lid
xlng   ootalty   yin&     au Jni8@tiO?.U
                                       aiaoarr, ln a0oorhuao
dth    the tm         md ~Oti#iOll8Of &%@&a w,      -0.8
AWOti8.6 ohi          8t8tUt*8, Whbh 18 JZO@$&tiOl~ bd~@@,RO-
ri8.b airif. fbtUt88,       1OLLb.’




             ellaat   thattha oounty rould      bo rali?rd   et
       73 0
       t   duty besaum       or the raat  that themuu   xi0
       oounty~~iOiM         to keep t&o itd8Od    aowun*
       Or th. lpUl8e8   iIlOid8Ut   $+3 Bho ~U~t~O.~r
       ths rorlgaatlonor Dr. Huwah.         The bone On@*
       prgccdo:n"h~a~t~~~a        11188s *UPPlY    $0
                                  suoh&hi#@     88 ".!%8
       ut8J.ye88888 1al to tElr 0 or and oonYah80                 0,
       uad the duty or Ohe OOUntf ~4rloian ia t?~*
     Hon. Geo. W. Cox, page 11

          partioular   keeping an itd29a
                         0r                aaoouut 0r
          8Xp8nditUreSla, at tist, only mlnlsterlal In
         Its nature, and the liability or the oouuty
         not made to depend upon his oompllanoe. Ii
         such were the oame, the oounty oould in the
         most marltorlour ossea avoid all liability by
         refusing to appoint such auditing orrloer.
         Further, it was the duty or the county judge
         of appellant county to appoint another physl-
         elan upon the resignation of Dr. Hannah.*




,.




     Dstob